DETAILED ACTION
Introduction
Claims 1-20 have been examined in this application. This is the First Action On the Merits (FAOM). The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Office Action Formatting
The following is an explanation of the formatting used in the instant Office Action: 
•	[0001] – Indicates a paragraph number in the most recent, previously cited source;
•	[0001, 0010] – Indicates multiple paragraphs (in example: paragraphs 1 and 10) in the most recent, previously cited source;
•	[0001-0010] – Indicates a range of paragraphs (in example: paragraphs 1 through 10) in the most recent, previously cited source;
•	1:1 – Indicates a column number and a line number (in example: column 1, line 1) in the most recent, previously cited source;
•	1:1, 2:1 – Indicates multiple column and line numbers (in example, column 1, line 1 and column 2, line 2) in the most recent, previously cited source;
•	1:1-10 – Indicates a range of lines within one column (in example: all lines spanning, and including, lines 1 and 10 in column 1) in the most recent, previously cited source;
•	1:1-2:1 – Indicates a range of lines spanning several columns (in example: column 1, line 1 to column 2, line 1 and including all intervening lines) in the most recent, previously cited source;  
•	p. 1, ln. 1 – Indicates a page and line number in the most recent, previously cited source;
•	¶1 – The paragraph symbol is used solely to refer to Applicant's own specification (further example: p. 1, ¶1 indicates first paragraph of page 1); and
•	BRI – the broadest reasonable interpretation.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/15/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The disclosure is objected to because of the following informalities:
In ¶0012, 0013, 0067, and 0068, “imagining device” should instead read “imaging device.” 
Additionally, Applicant is reminded of the proper language and format for an abstract of the disclosure. The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details. The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided. Therefore the length of the Abstract should be shortened from 180 words to the range of 50 to 150 words in length.
Appropriate correction is required.

Drawings
The drawings are objected to because in Figure 5, “imagining device” should instead read “imaging device.”
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional 

Claim Objections
Claim 20 is objected to because of the following informalities:
In Claim 20, the "system of claim 11" should instead read "method of claim 11."
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 and 13-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 1 and 11, the limitation “wherein an autonomous vehicle sensor data processing system of the vehicle is configured to perform…” renders the claims indefinite. A “wherein clause” provides limitations to claim where the clause gives meaning and purpose to the manipulative 
Claims 2-10 and 13-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on rejected Claim 1 (for Claims 2-10) and 11 (for Claims 13-20) and for failing to cure the deficiencies listed above.
Regarding Claims 2 and 13
Regarding Claims 4 and 15, the phrase “within the threshold distance of the traffic intersection” renders the claims indefinite. There is no antecedent basis for “the traffic intersection” in the claims. Claims 1 and 11, from which Claims 4 and 15 depend respectively, recite a threshold distance from the physical location. It is not clear if the phrase in Claims 4 and 15 is deriving antecedent basis from the “threshold distance,” or is intended to be in relation to a traffic intersection rather than the physical location. It is unclear if the claims are intended to further limit the physical location to being a traffic intersection, or alternatively if the threshold distance is some “second threshold distance” to an intersection, or if the claims are intended to be dependent upon different claims which recite the intersection. For the purposes of examination, the phrase is interpreted as “within the threshold distance of the physical location.”
Regarding Claim 6, the list of sensors renders the claim indefinite. The claim does not recite any term to determine whether the items in the list are all required (for example “… and an ultrasonic sensor”) or alternatively if the items in the list are intended to be recited in the alternative (for example if the claim recited “one or more of a Light Detection…” or “…or an ultrasonic sensor”). The scope of the claim is therefore indefinite.  For the purposes of examination, the claim is interpreted as requiring all sensors.
Regarding Claims 8, 9, 18 and 19, the list of parameters renders the claims indefinite. The claims further limit a list of “one or more.” Due to the phrase “one or more” only one parameter/value is required in the broadest reasonable interpretation of the claim. However the parameters/values are then recited as comprising several particular parameters/values. It is unclear how “one” parameter or value can be multiple, and it is generally unclear if the claims still only require one parameter/value, but are limiting the possible parameters/values to the specific recited parameters/values, or alternatively if the claims are intended to require all of the recited parameters/values. The scope of the claims is 
Claims 9 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on rejected Claim 8 (for Claim 9) and Claim 18 (for Claim 19) and for failing to cure the deficiencies listed above.
Regarding Claims 9 and 19, the recitation of the “values of the one or more parameters” renders the claims indefinite. Claims 8 and 18 (from which Claims 9 and 19 depend, respectively) recite parameters may be “a position of the object, a path of the object, and a speed of the object.” The recited “the position of the object, the path of the object, and the speed of the object” in Claims 9 and 19 appear to derive antecedent basis from the terms Claims 8 and 18, however in Claims 9 and 19 this is stated to correspond to the values of the parameters, not the parameters themselves. It is generally unclear how Claims 9 and 19 further limit Claims 8 and 18, and whether the values and parameters are the same thing or not. For the purposes of examination, any sensor data representing the recited parameters is understood to read on the claim.
Regarding Claims 10 and 20, the phrase “not the values of the one or more parameters of the object determined” renders the claims indefinite. It is not clear what this phrase is modifying and if it is excluding the use of the values (for example if the claims were to read “using the second sensor data and not using the values of the one or more…”) or alternatively if the phrase is making some comparison of what is “different” and what is “not” (for example in the format of “different from a driving action… not different from the values…”). The scope of the claims is therefore indefinite.  For the purposes of examination, the claims are interpreted wherein the one or more parameters affect the driving action.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Regarding Independent Claims 1 and 11, the claims recite functions for receiving first sensor data, determining values, receiving second sensor data, and determining a driving action. These functions, under their broadest reasonable interpretation, are a mental process, capable of being performed by a human mind. Particularly, the functions pertain to observation and evaluation of driving information, such as that which can be performed by a driver, for example evaluating directly observed data as well as traffic data from an external source (passenger, radio, smartphone, etc.). Determining of a driving action corresponds to mere decision making, as the claims do not recite positive control of the vehicle, or use of the driving action by the vehicle. Thus, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. The additional elements in the claims are the processor, the first and second plurality of sensors and vehicle, and the function of transmitting the values. For the processor, the element is a generic computer component recited at a high level of generality. The claims do not offer any improvement to processor technology, and thus the claims act merely as instructions to “apply” the abstract idea using a processor as a tool. For the first and second plurality of sensors, these are determined to be insignificant extra-solution activity, as the sensors perform data gathering needed for the abstract idea, at a high level of generality (see MPEP 2106.05(g)). The vehicle and recitation that the second sensors are mounted on a vehicle generally ties the abstract idea to the field of vehicles, but does not provide detail beyond a broad recitation and therefore does not add an inventive concept to the claims (see MPEP 2106.05(h)). For the function of 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As above, the additional elements in the claims are the processor, the first and second plurality of sensors and the vehicle, and the function of transmitting the values. For the processor, the same rationale applies, and the processor does not amount to significantly more because it is a generic computer component, recited at a high level of generality, and thus the claims act merely as instructions to “apply” the abstract idea using a processor as a tool. For the first and second sensors which were determined to be extra-solution activity, this is re-evaluated and determined to be well-understood, routine, and conventional in the art (see US2003/0187571A1, [0002-0008] the use of sensors for data collection on vehicles or fixed in position are commonplace). The recitation of the vehicle and second sensors mounted on a vehicle generally ties the abstract idea to the field of vehicles but does not provide any detail beyond a broad recitation and therefore does not add an inventive concept to the claims (see MPEP 2106.05(h)). For the function of transmitting, this is a computer being “applied” in its ordinary capacity for general tasks, recited at a high level of generality (see MPEP 2106.05(f)(2) using a computer to transmit data) and therefore does not integrate the abstract idea into a practical application. Thus the claims are not patent eligible.
Regarding Independent Claim 12, the claim recites functions of receiving first sensor data, determining values of parameters, receiving second sensor data, and determining a driving action. These functions, under their broadest reasonable interpretation, are a mental process, capable of being carried out by a human mind. Particularly, the functions pertain to observation and evaluation of multiple types of data in a driving environment, such as the decision-making performed by a driver 
This judicial exception is not integrated into a practical application. The additional element in the claim is the processor. It is noted that the first and second sensors were considered as potential additional elements, however the sensors are merely recited as original sources of data. The method as claimed does not recite using the sensors, and receiving data corresponds to a mental process (such as that performed by a human mind, or using pen and paper to share data). For the processor, the element is a generic computer component recited at a high level of generality. The claim does not offer any improvement to processor technology, and thus the claim acts merely as instructions to “apply” the abstract idea using a processor as a tool. Thus, abstract idea is not integrated into a practical application
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As above with respect to the integration into a practical application, the additional element in the claim is the processor, which is recited at a high level of generality, and the acts merely as instructions to “apply” the abstract idea using a processor as a tool. Thus, the claim does not amount to significantly more and is not patent eligible.
Regarding Dependent Claims 2-10 and 13-20, the claims do not add subject matter that integrates the abstract idea into a practical application or amounts to significantly more.
Claims 2, 5, 13, 16, and 17 provide further detail to the sensors, which, as above are determined to be extra-solution activity and well-understood, routine, and conventional in the art (see also US5187476A 1:13-3:18, it is well known to have traffic sensors above and near intersections for detecting emergency vehicles with different observable views).
Claims 3 and 14
Claims 4 and 15 further narrow the detected object, which is a further detail of the abstract idea. The claims do not add any additional elements.
Claim 7 recites specific second sensors, however this is detail of the mere data gathering and does not impose any meaningful limitation beyond the particular name of sensors, as evidenced by the fact that any of the disparate recited sensors can be used to collect the data, and the claim therefore is mere extra-solution activity and well-understood, routine, and conventional in the art as detailed above.
Claims 8, 9, 18, and 19 further narrow the parameters and values, which are details of the mental process. The claims do not add any additional elements.
Claims 10 and 20 recite further detail of determining the driving action, which is detail of the mental process. The claims do not add any additional elements.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 3, 4, and 6-12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1 and 10-16 of copending Application No. 16/521,456. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of copending Application No. 16/521,456 recite all the limitations of the present application as well as reciting sensor data capture relating to particular time points and the one or more parameters being a stationary status. The claims of the co-pending application are narrower and therefore read on the more broad claims of the instant application. Claims that are not patentably distinct are shown in the table below:

16/521,456(Copending)Claims: 7/24/2019
1
1
3
10
4
10
6
11
7
11
8
12
9
13
10
14
11
15
12
16


This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1, 10, and 11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5, 13, 19, and 20 of copending Application No. 16/522,568. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims recite substantially the same subject matter. The claims of the co-pending application further recite aspects of sensor data captured at a time point, which is a more narrow limitation and therefore reads on the claims of the instant application. The claims of the co-pending refer to an “information object,” wherein the instant claims refer to “values of the one or more parameters,” however this appears to be different names for the same thing. Claims that are not patentably distinct are shown in the table below:

16/521,463(Instant Application)Claims: 7/24/2019
16/522,568(Copending)Claims: 7/25/2019
1
5
10
13
11
19, 20


This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6, 8-15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Publication US2019/0004513A1 (Chiba et al.) in view of Published Application US2019/0304296A1 (Basu et al.).
Regarding Claim 1, Chiba et al. discloses an environmental safety system (see [0022] a system of roadside apparatus and vehicle) comprising:
at least a first sensor collecting first sensor data (see [0022] the roadside apparatus performing vehicle detection, i.e. including one or more sensors)
a roadside apparatus configured to perform:
determining values of one or more parameters of an object within a threshold distance of the physical location using the first sensor data (see [0022] the roadside apparatus determines parameters such as position and behavior of each vehicle in a peripheral monitoring-target area (i.e. within some maximum distance) by detecting (sensing) vehicles); and
transmitting the values of the one or more parameters of the object to a vehicle approaching the physical location (see Figure 3, [0040], in step S100 the vehicle receives conditions of peripheral vehicles using road-vehicle communication unit 14 (see [0022] transmitted from the roadside apparatus wirelessly, when vehicles are inside the monitoring-target area. I.e. when a vehicle first enters a target-area (and is therefore approaching the location) the values may be transmitted), wherein an autonomous vehicle sensor data processing system of the vehicle (see Figure 1, [0009, 0017] processor in a vehicle for automatic driving) is configured to perform:
receiving second sensor data captured by a plurality of second sensors mounted on the vehicle (see [0019, 0020, 0040], Figure 1, in S100 the traveling control unit receives information from cameras and radars on the vehicle); and
determining a driving action of the vehicle using the values of the one or more parameters of the object and the second sensor data (see Figure 3, driving actions such as continued automatic driving (no at S102) or emergency stop (S118) or handover to manual driving (S116) are performed based on the collective information obtained in S100).

Chiba et al. does not explicitly recite

a memory storing executable instructions;
one or more processors in communication with the plurality of first sensors and the memory, the one or more processors programmed by the executable instructions to perform:
receiving first sensor data captured by the plurality of first sensors.

However Basu et al. teaches a roadside apparatus (see Figure 4, [0061] a pathside communication relay (PCR) network for safety in a driving environment), comprising:
a plurality of first sensors each located at a predetermined physical location and with a predetermined orientation (see Figure 3, [0044], the system including PCRs 302(1), which [0068] may have sensors incorporated in the device or in separate devices, and [0061] the PCRs are stationary hardware for the system, i.e. in some location and orientation previously determined during installation);
a memory storing executable instructions;
one or more processors in communication with the plurality of first sensors and the memory, the one or more processors programmed by the executable instructions (see Figure 5A, [0070] the PCR including processing circuit 508 is in communication with the sensors via sensor interface circuit 504, and see Figure 11, [0041, 0098, 0105] embodiments may be implemented as a processor executing software on a computer-readable medium) to perform:
receiving first sensor data captured by the plurality of first sensors (see [0070] the processing circuit 508 receives sensor data from the sensor interface circuit 504).

Chiba et al. to include a plurality of sensors for collecting data as is taught by Basu et al., with the motivation of increasing the robustness of the system to allow sensing of traffic participants that are not communication-enabled, and increasing safety by allowing a greater effective communication range (see Basu et al. [0017, 0051])

Regarding Claim 2, Chiba et al. does not explicitly recite the system of claim 1, wherein sensors of the plurality of first sensors with different predetermined orientations are mounted above and close to the center of traffic intersections.

However Basu et al. teaches a roadside apparatus as above, 
wherein sensors of the plurality of first sensors with different predetermined orientations are mounted above and close to the center of traffic intersections (see Figure 6B, [0068], PCR 302(1) may be mounted adjacent (close to) an intersection, the sensors may be in separate devices (i.e. with separate orientation  - orientation defined as: the relative physical position or direction of something), and the sensors may use optical frequencies, (i.e. be located above ground  in order to function)).
The motivation to combine Chiba et al. and Basu et al. was provided in the rejection of Claim 1.

Regarding Claim 3, Chiba et al. discloses the system of claim 1, wherein the vehicle is an autonomous vehicle or a semi-autonomous vehicle (see [0009], the control unit performs driving assistance in which a portion or all of driving operations related to traveling of an own vehicle is automatically performed).

Regarding Claim 4, Chiba discloses the system of claim 1, wherein the object is an autonomous vehicle, a semi-autonomous vehicle, a non-autonomous vehicle (see [0022] roadside apparatus detects each vehicle in the area, i.e. the detected vehicles must either be autonomous, semi-autonomous or non-autonomous), or a pedestrian within the threshold distance of the traffic intersection (see [0022] detected in the monitoring-target area).
Examiner's note: since the claim uses the phrase "or," only one of the recited alternatives is necessary in the prior art to read on this claim.

Chiba et al. does not explicitly recite the system of claim 1, wherein the object is a pedestrian.

However Basu et al. teaches the roadside apparatus as above, wherein the object is a pedestrian (see [0051], sensor data may be for pedestrians 410).
The motivation to combine Chiba et al. and Basu et al. was provided in the rejection of Claim 1.

Regarding Claim 6, Chiba et al. does not explicitly recite the system of claim 1, wherein the plurality of first sensors comprises a Light Detection and Ranging (Lidar), a Radio Detection and Ranging (Radar), an imaging device, an ultrasonic sensor.

However Basu et al. teaches a roadside apparatus as above,
wherein the plurality of first sensors comprises a Light Detection and Ranging (Lidar) (see [0068] sensor interface circuit coupled to or including a LIDAR system), a Radio Detection and Ranging (Radar) (see [0068] a RADAR system), an imaging device (see [0068] sensor interface circuit 504 can couple to or include camera 402), an ultrasonic sensor (see [0068] an ultrasonic system to determine relative location/distance).
Chiba et al. and Basu et al. was provided in the rejection of Claim 1.

Regarding Claim 8, Chiba et al. discloses the system of claim 1, wherein the one or more parameters of the object comprise an identity of the object, a size of the object, a position of the object (see [0022] position of each vehicle is detected by the roadside apparatus), a path of the object (see [0022] advancing direction of each vehicle is detected by the roadside apparatus), and a speed of the object (see [0022] speed of each vehicle is detected by the roadside apparatus).
Examiner's note: since the claim uses the phrase "one or more," only one of the recited alternatives is necessary in the prior art to read on this claim (see also Claim Rejections – 112(b)).

Regarding Claim 9, Chiba et al. discloses the system of claim 8, wherein the values of the one or more parameters of the object comprise the position of the object (see [0022] position of each vehicle is detected by the roadside apparatus), the path of the object (see [0022] advancing direction of each vehicle is detected by the roadside apparatus), and the speed of the object with respect to the physical location (see [0022] speed of each vehicle is detected by the roadside apparatus, i.e. with respect to the detector location).
Examiner's note: since the claim uses the phrase "one or more," only one of the recited alternatives is necessary in the prior art to read on this claim (see also Claim Rejections – 112(b)).

Regarding Claim 10, Chiba et al discloses the system of claim 1, wherein the driving action determined is different from a driving action of the vehicle determined using the second sensor data, not the values of the one or more parameters of the object determined (see [0022] the parameters from roadside apparatus may indicate a distant environment state (such as an approach of an emergency vehicle) and see Figures 2, 3 (S104-S118) based on the circumstance, action may be taken in advance. In other words, the driving action using the parameters and sensor data acts earlier (differently) as compared to some driving action using only sensor data that does not have advance knowledge).

Regarding Claim 11, Chiba et al. discloses a method for environmental safety (see e.g. Figure 3), comprising:
under control of a roadside apparatus:
receiving first sensor data captured by at least a first sensor (see [0022] the roadside apparatus performing vehicle detection, i.e. including one or more sensors)
determining values of one or more parameters of an object within a threshold distance of the physical location using the first sensor data (see [0022] the roadside apparatus determines parameters such as position and behavior of each vehicle in a peripheral monitoring-target area (i.e. within some maximum distance) by detecting (sensing) vehicles); and
transmitting the values of the one or more parameters of the object to a vehicle approaching the physical location (see Figure 3, [0040], in step S100 the vehicle receives conditions of peripheral vehicles using road-vehicle communication unit 14 (see [0022] transmitted from the roadside apparatus wirelessly, when vehicles are inside the monitoring-target area. I.e. when a vehicle first enters a target-area (and is therefore approaching the location) the values may be transmitted), wherein an autonomous vehicle sensor data processing system of the vehicle (see Figure 1, [0009, 0017] processor in a vehicle for automatic driving) is configured to perform:
receiving second sensor data captured by a plurality of second sensors mounted on the vehicle (see [0019, 0020, 0040], Figure 1, in S100 the traveling control unit receives information from cameras and radars on the vehicle); and
(see Figure 3, driving actions such as continued automatic driving (no at S102) or emergency stop (S118) or handover to manual driving (S116) are performed based on the collective information obtained in S100).

Chiba et al. does not explicitly recite
under control of a processor:
receiving first sensor data captured by a plurality of first sensors each located at a predetermined physical location and with a predetermined orientation.

However Basu et al. teaches a method of using a roadside apparatus (see Figure 4, [0061] a pathside communication relay (PCR) network for safety in a driving environment), comprising:
under control of a processor (see Figure 5A, [0070] the PCR including processing circuit 508 is in communication with the sensors via sensor interface circuit 504):
receiving first sensor data captured by a plurality of first sensors each located at a predetermined physical location and with a predetermined orientation (see [0070] the processing circuit 508 receives sensor data from the sensor interface circuit 504, and see Figure 3, [0044], the system including PCRs 302(1), which [0068] may have sensors incorporated in the device or in separate devices, and [0061] the PCRs are stationary hardware for the system, i.e. in some location and orientation previously determined during installation).

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the roadside apparatus in Chiba et al. to include a plurality of sensors for collecting data as is taught by Basu et al., with the motivation of increasing the robustness of the system to allow (see Basu et al. [0017, 0051])

Regarding Claim 12, Chiba et al. discloses a method of determining a driving action (see Figure 3), comprising:
under control of a processor (see Figure 1, [0017] vehicle functions performed by traveling control unit 10, which may include a CPU):
receiving first sensor data (see [0040], in step S100 the vehicle receives detection information of peripheral vehicles using road-vehicle communication unit 14 (see [0022] transmitted from the roadside apparatus wirelessly, when));
determining values of one or more parameters of an object within a threshold distance of the physical location using the first sensor data (see Figure 3, the receiving and evaluation of the data in S100, S102 is the processor handling digital data (numerical values) of the received parameters, which [0022] are for an object in a monitoring-target area (i.e. within some maximum threshold distance from the roadside apparatus));
receiving second sensor data captured by a plurality of second sensors mounted on a vehicle (see [0019, 0020, 0040], Figure 1, in S100 the traveling control unit receives information from cameras and radars on the vehicle); and
determining a driving action of the vehicle using the values of the one or more parameters of the first sensor and the second sensor data (see Figure 3, driving actions such as continued automatic driving (no at S102) or emergency stop (S118) or handover to manual driving (S116) are performed based on the collective information obtained in S100).

Chiba et al. does not explicitly recite
.

However Basu et al. teaches a method of handling information from a roadside apparatus (see Figure 4, [0061] a pathside communication relay (PCR) network for safety in a driving environment), comprising:
receiving first sensor data captured by a plurality of first sensors each located at a predetermined physical location and with a predetermined orientation(see Figure 3, [0044], the system including PCRs 302(1), which [0068] may have sensors incorporated in the device and [0061] the PCRs are stationary hardware for the system, i.e. in some location and orientation previously determined during installation, and see [0058, 0070, 0075] the roadside unit determines relevant data from the sensors and [0075] the relevant data is distributed to one or more client devices in the communication coverage area, which (see Figure 6, [0044]) may be a vehicle).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the vehicle of Chiba et al. to receive sensor data for a plurality of sensors, as is taught by Basu et al., with the motivation of increasing the robustness of the system to allow sensing of traffic participants that are not communication-enabled, and increasing safety by allowing a greater effective communication range (see Basu et al. [0017, 0051]).

Regarding Claim 13, Chiba et al. does not explicitly recite the method of claim 11, wherein sensors of the plurality of first sensors with different predetermined orientations are mounted above and close to the center of traffic intersections.

However Basu et al. teaches a roadside apparatus as above,
(see Figure 6B, [0068], PCR 302(1) may be mounted adjacent (close to) an intersection, the sensors may be in separate devices (i.e. with separate orientation  - orientation defined as: the relative physical position or direction of something), and the sensors may use optical frequencies, (i.e. be located above ground in order to function)).
The motivation to combine Chiba et al. and Basu et al. was provided in the above rejection of Claim 11.
Regarding Claim 14, Chiba et al. discloses the method of claim 11, wherein the vehicle is an autonomous vehicle or a semi-autonomous vehicle (see [0009], the control unit performs driving assistance in which a portion or all of driving operations related to traveling of an own vehicle is automatically performed).
Regarding Claim 15, Chiba discloses the method of claim 11, wherein the object is an autonomous vehicle, a semi-autonomous vehicle, a non-autonomous vehicle (see [0022] roadside apparatus detects each vehicle in the area, i.e. the detected vehicles must either be autonomous, semi-autonomous or non-autonomous), or a pedestrian within the threshold distance of the traffic intersection (see [0022] detected in the monitoring-target area).
Examiner's note: since the claim uses the phrase "or," only one of the recited alternatives is necessary in the prior art to read on this claim.

Chiba et al. does not explicitly recite the method of claim 11, wherein the object is a pedestrian.

Basu et al. teaches the roadside apparatus as above, wherein the object is a pedestrian (see [0051], sensor data may be for pedestrians 410).
The motivation to combine Chiba et al. and Basu et al. was provided in the above rejection of Claim 11.

Regarding Claim 17, Chiba et al. does not explicitly recite the method of claim 11, wherein the plurality of first sensors comprises sensors of different types.

However Basu et al. teaches the roadside apparatus as above,
wherein the plurality of first sensors comprises sensors of different types (see [0068], e.g. lidar, radar, camera, ultrasonic).
The motivation to combine Chiba et al. and Basu et al. was provided in the above rejection of Claim 11.

Regarding Claim 18, Chiba et al. discloses the method of claim 11, wherein the one or more parameters of the object comprise an identity of the object, a size of the object, a position of the object (see [0022] position of each vehicle is detected by the roadside apparatus), a path of the object (see [0022] advancing direction of each vehicle is detected by the roadside apparatus), and a speed of the object (see [0022] speed of each vehicle is detected by the roadside apparatus).
Examiner's note: since the claim uses the phrase "one or more," only one of the recited alternatives is necessary in the prior art to read on this claim (see also Claim Rejections – 112(b)).

Regarding Claim 19, Chiba et al. discloses the method of claim 18, wherein the values of the one or more parameters of the object comprise the position of the object (see [0022] position of each vehicle is detected by the roadside apparatus), the path of the object (see [0022] advancing direction of each vehicle is detected by the roadside apparatus), and the speed of the object with respect to the physical location (see [0022] speed of each vehicle is detected by the roadside apparatus, i.e. with respect to the detector location).
Examiner's note: since the claim uses the phrase "one or more," only one of the recited alternatives is necessary in the prior art to read on this claim (see also Claim Rejections – 112(b)).

Regarding Claim 20, Chiba et al. discloses the system of claim 11, wherein the driving action determined is different from a driving action of the vehicle determined using the second sensor data, not the values of the one or more parameters of the object determined (see [0022] the parameters from roadside apparatus may indicate a distant environment state (such as an approach of an emergency vehicle) and see Figures 2, 3 (S104-S118) based on the circumstance, action may be taken in advance. In other words, the driving action using the parameters and sensor data acts earlier (differently) as compared to some driving action using only sensor data that does not have advance knowledge).

Claims 5 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Publication US2019/0004513A1 (Chiba et al.) in view of Published Application US2019/0304296A1 (Basu et al.), further in view of Published Application US2020/0137580A1 (Yang et al.).
Regarding Claim 5, Chiba et al. further discloses at least a first sensor collecting first sensor data (see [0022] the roadside apparatus performing vehicle detection, i.e. including one or more sensors) and a second sensor of the second plurality of sensors being a camera (see [0019]).

Chiba et al. does not explicitly recite the system of claim 1, wherein a first sensor of the plurality of first sensors and a second sensor of the second plurality of sensors have different fields of view.

However Yang et al. teaches an environmental safety system (see e.g. Figure 1, [0031])
wherein a first sensor and a second sensor have different fields of view (see [0063] an RSU (roadside unit) may use a camera system with a better range and field of view as compared to those in an individual vehicle).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Chiba et al. to use sensors with different field of view in the first and second sensors, as is taught by Yang et al., with the motivation of increasing the robustness and safety of the system by taking advantage of a roadside unit’s improved perspective and capability (see Yang et al. [0063]).

Regarding Claim 16, Chiba et al. further discloses at least a first sensor collecting first sensor data (see [0022] the roadside apparatus performing vehicle detection, i.e. including one or more sensors) and a second sensor of the second plurality of sensors being a camera (see [0019]).

Chiba et al. does not explicitly recite the method of claim 11, wherein a first sensor of the plurality of first sensors and a second sensor of the second plurality of sensors have different fields of view.

However Yang et al. teaches a technique of using environmental safety system (see e.g. Figure 1, [0031])
(see [0063] an RSU (roadside unit) may use a camera system with a better range and field of view as compared to those in an individual vehicle).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Chiba et al. to use sensors with different field of view in the first and second sensors, as is taught by Yang et al., with the motivation of increasing the robustness and safety of the system by taking advantage of a roadside unit’s improved perspective and capability (see Yang et al. [0063]).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Publication US2019/0004513A1 (Chiba et al.) in view of Published Application US2019/0304296A1 (Basu et al.), further in view of Publication US2017/0132334A1 (Levinson et al.).
Regarding Claim 7, Chiba et al. discloses wherein the plurality of second sensors comprises a Radio Detection and Ranging (Radar) (see [0020]), an imaging device (see [0019]), a vehicle telemetry sensor (see e.g. [0023] speed sensor), and a global positioning system (GPS) sensor (see [0023]).

Chiba et al. further discloses the possibility of using laser based radar (see [0020]) and the use of a gyro sensor (see [0023]).

Chiba et al. does not explicitly recite the system of claim 1, wherein the plurality of second sensors comprises a Light Detection and Ranging (Lidar), an ultrasonic sensor, and an inertial measurement unit (IMU).

Levinson et al. teaches an autonomous vehicle (see e.g. Figure 3A),
wherein the plurality of second sensors comprises a Light Detection and Ranging (Lidar) (see [0061] lidar devices 346), an ultrasonic sensor (see [0061] sonar devices 341 may be ultrasonic), and an inertial measurement unit (IMU) (see [0061] inertial measurement units or “IMUs”).

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the autonomous vehicle of Chiba et al. to further include additional sensors, as is taught by Levinson et al., with the motivation of enhancing safety by providing sensor field redundancy in the vehicle (see Levinson et al. [0067]).
Additional Prior Art
The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure.
US-5187476-A teaches subject matter including a plurality of traffic sensors mounted above intersections at different orientations. 
US-20100198513-A1 teaches subject matter including fusing of vehicle sensor and V2V data for tracking remote vehicles (see e.g. Figure 4, [0061]).
US-20160229410-A1 teaches subject matter including second sensors with a plurality of fields of view (see e.g. [0136]).
US-20180208211-A1 teaches subject matter including an automatic driving vehicle in communication with a roadside apparatus (see e.g. [0026], Figure 3).
US-20190049992-A1 teaches subject matter including fusing sensor data and V2X data in an autonomous vehicle (see e.g. [0055]).
US-20190096255-A1 teaches subject matter including sensors detecting objects within a threshold distance (see e.g. [0033]).
US-20190367043-A1 teaches subject matter including an autonomous vehicle receiving basic safety messages from a roadside unit (see e.g. Figure 6).
US-20200026286-A1 teaches subject matter including fusing data from a roadside unit and onboard sensors to improve behavior policy selection (see e.g. [0046]).
US-20200183416-A1 teaches subject matter including a roadside unit with a plurality of sensors and sharing data over V2X (see e.g. [0060]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Paul Allen whose telephone number is (571) 272-4383.  The examiner can normally be reached Monday – Friday from 8am to 4pm, Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/P.A./               Examiner, Art Unit 3669                                                                                                                                                                                         
/JEFFREY C BOOMER/               Primary Examiner, Art Unit 3619